

115 HR 6496 IH: Continuing Coverage for Preexisting Conditions Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6496IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Joyce of Ohio (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to ensure that preexisting condition
			 exclusions with respect to enrollment in health insurance coverage and
			 group health plans continue to be prohibited.
	
 1.Short titleThis Act may be cited as the Continuing Coverage for Preexisting Conditions Act of 2018. 2.Ensuring the prohibition of preexisting condition exclusions with respect to enrollment in health insurance coverage and group health plansPart I of subtitle F of title I of the Patient Protection and Affordable Care Act is amended by adding at the end the following section:
			
 1503.SeverabilityIf subsection (a) of section 5000A of the Internal Revenue Code of 1986, as added by section 1501(b), is to any extent illegal, unconstitutional, otherwise invalid, or incapable of being enforced, the validity and enforceability of sections 2701 through 2705 of the Public Health Service Act (42 U.S.C. 300gg through 300gg–4), as added by section 1201, shall not be affected..
		